Candler, J.
The sole question for determination in this case is whether, where garnishment has been obtained by the plaintiff in a pending suit and the garnishee has duly answered, and subsequently a verdict is returned for the defendant in the main case and final judgment entered thereon, the garnishee is entitled to judgment against the plaintiff and the securities on his bond for *190the expense to which he has been put iu making his answer. The court below decided this question in the negative, and with that view of the law we fully agree. The bond contemplated by the Civil Code, §4708, is payable to the defendant whose property, money, or effects- it is sought to reach, and is “ conditioned to pay said defendant all costs and damages that' he may sustain in consequence of suing out said garnishment, in the event that the plaintiff fails to recover,” etc. The garnishee is not in any sense a party to the instrument, and it is difficult to see on what legal ground he could obtain a judgment thereon. Garnishment is a summary remedy, and, if abused, may be made the instrument of great hardship and oppression against those whose property is thus placed beyond reach until the determination of the cause upon which suit if? brought. Bond is therefore required, for the purpose of indemnifying the defendant, not the garnishee; for the garnishee has not the same reason for indemnity as has the defendant. We think it is clear that the bond provided for in the Civil Code, §4708, was intended for the protection of defendants whose money or property has been subjected to process of garnishment, and not to insure the garnishee against his cost incurred in making his answer.

Judgment affirmed.


All the Justices concur'.